Citation Nr: 0828822	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  07-22 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2006 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which, 
in pertinent part, denied entitlement to service connection 
for CAD.  

In June 2008, the veteran provided testimony at a hearing 
before the undersigned at the RO.  A transcript of the 
hearing is of record.


FINDING OF FACT

The veteran's CAD is due, at least in part, to his service-
connected diabetes mellitus.


CONCLUSION OF LAW

CAD was incurred as a result of service-connected diabetes 
mellitus.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.300, 
3.310 (2006 & 2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Legal Criteria

Service connection is provided for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen.  71 Fed. Reg. 52,744-52,747.
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA has amended the provisions of 38 C.F.R. § 3.310 to 
incorporate the holding in Allen.  38 C.F.R. § 3.310 (2007).  
The amendments are not implicated in this case, because the 
grant of service connection is premised on a finding that a 
service connected disability was a proximate cause of the 
claimed CAD and not on the basis of aggravation.

Analysis

The veteran contends that his CAD is etiologically related to 
his service-connected diabetes mellitus.  Records of private 
treatment show that the veteran was diagnosed with diabetes 
mellitus in 1989.  He was diagnosed with CAD in May 1993 at 
which time he underwent a two vessel coronary artery bypass. 

In support of his claim, the veteran has provided letters 
from his private physicians dated in June 1993, September 
2006, and March 2008 stating that his CAD was due to 
diabetes, hypertension, and history of smoking.  The March 
2008 letter indicates that the veteran's VA records and 
private medical records were reviewed prior to issuance of 
the medical nexus opinion.  

The record also contains the report of a July 2006 VA 
examiner who found that the veteran's CAD, status post 
coronary artery bypass surgery without sequelae, was not 
caused or related to diabetes mellitus as it preceded the 
diagnosis of diabetes.  

The Board finds that the evidence of record supports the 
grant of service connection for CAD as secondary to service-
connected diabetes mellitus.  The veteran has submitted three 
medical opinions in support of his claim, with the most 
recent opinion being rendered following review of the 
veteran's VA records.  These opinions all state that the 
veteran's CAD is due, at least in part, to his service-
connected diabetes.  While the record also contains the 
opinion of the July 2006 VA examiner who concluded that the 
veteran's CAD was not caused or related to his diabetes, the 
examiner based his opinion on a finding that the veteran's 
CAD pre-dated the diagnosis of diabetes.  In fact, the 
medical evidence of record shows that the veteran's diabetes 
was diagnosed in October 1989, four years before his initial 
diagnosis of CAD.  The veteran also testified at his June 
2008 hearing that he was diagnosed as having diabetes 
mellitus years before he was found to have CAD.  This 
testimony is consistent with the record.  

As the most probative medical opinions are in favor of the 
claim, the evidence supports the grant of service connection 
for CAD.  Accordingly, the claim is granted.


ORDER

Entitlement to service connection for CAD is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


